*895No opinion, Deblock, P. J., Rabin and Benjamin, JJ., concur; Uglietta and Nolan, JJ., dissent and vote to reverse the judgment and to deny the motion to supplement the judgment of January 14, 1965, with the following memorandum: The judgment of January 14, 1965, was a final judgment, which determined the rights of the parties to this proceeding as of the time it was made. Thereafter the court had no power to amend or to supplement it in any manner affecting a substantial right of a party except for the purpose of carrying the judgment into effect, correcting or vacating it, or in a case where special authority is provided by law (cf. Matter of Ungrich, 201 N. Y. 415, 418; Kamp v. Kamp, 59 N. Y. 212; Public Operating Corp. v. Weingart, 255 App. Div. 443). The judgment of January 14, 1965, had been fully complied with by the issuance of the building permit directed to be issued, and the issues involved in the application to amend and supplement the judgment did not lie within the scope of the issues determined thereby. The judgment appealed from may not be sustained, therefore, on the theory that its purpose was to correct or carry the judgment theretofore entered into effect, nor is authority for such an amended or supplemental judgment otherwise authorized by law.